 

Case 7:18-cv-01427-VB Docu

IZARD
KINDALL

&RAABE
LLP

  

Via ECF
The Honorable Vincent L. Briccetti

United States District Judge

Southern District of New York United State
300 Quarropas Street

White Plains, New York 10601

Re: Mohr-Lercara v Oxford Health |
Dear Judge Briccetti:

Pursuant to Paragraph 3(B) of the Cq
Lercara submits this letter motion in support

APPLICATION GRANTED.

Although the relevant documents are judicial documents
subject to a common law and First Amendment
presumption in favor of public access, Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir.

2006), the Court finds plaintiff has shown a sufficient
basis to justify filing under seal the exhibits to the
Declaration of Christopher M. Barrett filed in support of
plaintiffs opposition to defendants' motion for summary
judgment, and portions of her opposition and Rule
56.1(b) Responses referencing the foregoing
documents.

The Clerk is directed to seal Exhibits L, M, O, and P of
the Barrett Declaration, plaintiffs unredacted opposition,
and unredacted Rule 56.1(b) Responses, (Docs. ##130,
131, 132), and limit access of the same to Anna Mohr-
Lercara, Oxford Health Insurance, Inc., Optum, Inc., and
OptumRX, Inc. The Clerk is further directed to terminate
the letter motion (Doc. #129).

SO ORDERED:

Vi

 

that have been filed in opposition to Defends

 

referenced matter.

Vincent L. Briccetti, U.S.D.J.
May 18, 2021

 

 

Solely in accord with her duty under the Protective Order in place in this litigation (see ECF 76),
Plaintiff moves to file under seal certain documents attached to the Declaration of Christopher
M, Barrett filed with Plaintiffs Memorandum of Law in Opposition to Defendants’ Motion for
Summary Judgment and unredacted versions of Plaintiff's Opposition and Plaintiff's Rule

56.1(b) Response.

Specifically, Plaintiff moves to seal the following exhibits of the Barrett Declaration. All of these
Exhibits consist of documents or transcripts designated by Defendants under a
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” designation.

e Exhibit L is a true and correct copy of Deposition Exhibit 17, a PowerPoint titled
“OptumRx Overview - E&I Claw back,” dated March 17, 2014, produced as UNH-
MOHR00044980 and marked “Confidential” pursuant to the Protective Order (ECF 76)

in this matter.

e Exhibit M is a true and correct copy of Deposition Exhibit 15, an email thread with the
subject “Re; 4-63091E&I Clawback - RV/NHP DW Impact,” dated February 27, 2014

www.ikraw.com | (860) 493-6292 | 29

South Main St., Suite 305, West Hartford, CT 06107

 
Case 7:18-cv-01427-VB Document 129 Filed 05/14/21 Page 2 of 2

The Honorable Vincent L. Briccetti
May 14, 2021
Page 2 of 2

(attachment omitted), produced as UNH-MOHR00043893 and marked “Highly
Confidential” pursuant to the Protective Order (ECF 76) in this matter.

e Exhibit O is a true and correct copy of excerpts from Deposition Exhibit 5, an email with
the subject “RE: URGENT! Clawback (Pharmacy Recoupment) Talking Points &
Rollout Plan,” dated March 25, 2015 (attachment omitted), produced as UNH-
MOHR00044145 and marked “Confidential” pursuant to the Protective Order (ECF 76)
in this matter.

e Exhibit P is a true and correct copy of excerpts from Deposition Exhibit 83, an email with
the subject “Pharmacy Survey,” dated July 18, 2016, and the attached file
“OptumRx_Provider_ Survey.xlsx,” produced as UNH-MOHR00045053 and marked
“Confidential” pursuant to the Protective Order (ECF 76) in this matter.

Additionally, Plaintiff moves to file under seal portions from her Opposition and Rule 56.1(b)
Responses that reference certain portions of the foregoing documents.

Plaintiff seeks to file these documents under seal because Defendants designated them as
confidential pursuant to the Protective Order (ECF 76). By designating Exhibits L, O, and P as
“CONFIDENTIAL,” Defendants represent that they reasonably and in good faith believe the
information contains or comprises (a) trade secrets, proprietary or otherwise sensitive non-public
business information, (b) information implicating an individual’s legitimate expectation of
privacy, or (c) “protected health information.” By designating Exhibit M as “HIGHLY
CONFIDENTIAL,” Defendants represent that they reasonably and in good faith believe the
information is so highly sensitive that its disclosure to a competitor could result in significant
competitive or commercial disadvantage to the designating party.

Thank you for your attention to this matter.

Respectfully,

s/ Christopher M. Barrett
